*405On Petition for Rehearing
By the Court,
Coleman, J.:
The petition for rehearing must be denied. It is contended that in February, 1918, and before Loring visited Mill City, Sutton sold an interest in the property to W. C. Pitt, and hence the plaintiff is not entitled to commission thereon. This point was not urged in the briefs, nor, so far as we remember, or as appears from our notes or the notes of the official reporter, was it presented upon the oral argument. In view of the entire record in the case, we think there is no merit in the contention; but, in any event, we cannot consider it when presented for the first time on petition for rehearing. Nelson v. Smith, 42 Nev. 302, 176 Pac. 261, 178 Pac. 625; In Re Forney’s Estate, 43 Nev. 227, 184 Pac. 206, 186 Pac. 678.
As to the other matters urged in the petition, we are entirely satisfied with what we said in our former opinion.
For the reasons given, the petition is denied.